Christopher C. v South Slope Dev. Corp. (2021 NY Slip Op 01605)





Christopher C. v South Slope Dev. Corp.


2021 NY Slip Op 01605


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, WINSLOW, AND BANNISTER, JJ.


244 CA 20-01171

[*1]CHRISTOPHER C. AND KATHERINE C., INDIVIDUALLY AND AS PARENTS AND NATURAL GUARDIANS OF A.L.C., AN INFANT, PLAINTIFFS-RESPONDENTS,
vSOUTH SLOPE DEVELOPMENT CORPORATION, DEFENDANT-APPELLANT. 


ROEMER WALLENS GOLD & MINEAUX, LLP, ALBANY (MATTHEW J. KELLY OF COUNSEL), FOR DEFENDANT-APPELLANT. 
SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (EDWARD J. SMITH, III, OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Scott J. DelConte, J.), entered August 21, 2020. The order denied the motion of defendant for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court